Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of species A – claim 2 in the reply filed on 7/28/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
	Claims 1-2 and 4-5 will be examined. Claim 3 is withdrawn. 

Specification
3.	The disclosure is objected to because of the following informalities: the actual application serial number in paragraph [0002] should be recited. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 1 is vague because it is not clear as to how the protein is related to the palladium salt or sodium borohydride. The function of the protein is also not clear. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer et al (GB 2548084 A; herein referred to as Palmer).
	Palmer discloses a method for making nanoparticles comprising: 
providing a first liquid comprising a metal salt and at least one species of ligand having a functional group capable of binding to a metal surface; 
providing a second liquid comprising a reducing agent; 
providing at least one liquid droplet generator operable to generate liquid droplets; 
causing the at least one liquid droplet generator to form liquid droplets of the first liquid; 
passing the liquid droplets through a gas to contact the second liquid so as to cause the metal salt and the at least one species of ligand to come into contact with the reducing agent, thereby causing self-assembling of nanoparticles (see Abstract, page 2, page 3). 
The metal salt can be a salt of palladium (Pd) (page 3). The ligand can a biomolecule, such as an antibody (page 7). The reducing agent can be sodium borohydride (NaBH4) (page 8). 
With respect to the limitation of “forming brown or gray particles” in claim 1, Palmer teaches the same claimed reagents and thus Palmer’s nanoparticles will also be brown or gray in color. 
With respect to the limitation of particles being able to “catalytically develop a dye to detect the presence of an analyte”, the nanoparticles of Palmer are made with the same reagents as the instant particles so they will also exhibit the same properties. 

11.	Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Brimble et al (US 2013/0029920 A1; herein referred to as Brimble). 
	Brimble discloses a method for making palladium nanoparticles by reduction in the presence of a phosphopeptide. The phosphopeptide can comprise 4-500 amino acids which can be considered a protein. PdCl2 and phosphopeptide are combined to form a solution. Sodium borohydride is then added as a reducing agent ([0122] - [0137], [0245], [0825], [0826]). 
	With respect to the limitation of “forming brown or gray particles” in claim 1, Brimble teaches formation of a black precipitate when the sodium borohydride is added but the precipitate is resuspended in ethanol so the final color of the palladium nanoparticles is not disclosed. Brimble teaches the same claimed reagents and thus one would expect the color of Brimble’s palladium nanoparticles should also be gray in color. 
	With respect to the limitation of particles being able to “catalytically develop a dye to detect the presence of an analyte”, the nanoparticles of Brimble are made with the same reagents as the instant particles so they will also exhibit the same properties.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al (GB 2548084 A; herein referred to as Palmer) in view of Kim et al (“Influence of a Surfactant and Reducing Agent on Preparation of Palladium”, Journal of Nanoscience and Nanotechnology, Vol. 13, 2013, 1961-1965; herein referred to as Kim).
	Palmer differs from the instant invention in failing to teach using a PdCl2 as the metal salt. 
	Kim teaches making palladium nanoparticle using PdCl2 as a metal salt that is reduced by sodium borohydride (NaBH4) (see page 1961). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use PdCl2, as taught by Kim, in the method of Palmer because Palmer teaches using salts of palladium to make nanoparticles and Kim shows it to be conventional to use PdCl2 as a metal salt to make nanoparticles in the presence of sodium borohydride (NaBH4).  A person of ordinary skill in the art reasonably would have expected success because both Palmer and Kim are directed to methods for making palladium nanoparticles.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1677                                                                                                                                                                                                        



11/5/2022